DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerald Stevens on December 30, 2020.
The application has been amended as follows: 

8 (Currently Amended). The multilayer ceramic capacitor according to claim 1, wherein
a dimension of the laminated body in the length direction is  about 0.15 mm or more and about 6.4 mm or less; 
a dimension of the laminated body in the width direction is about 0.15 mm or more and about 3.2 mm or less; and 
a dimension of the laminated body in the lamination direction is about 0.04 mm or more and about 3.2 mm or less.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on November 7, 2019. These drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed because the prior art of record neither anticipates nor renders obvious the limitations of the independent claim in individual combination.
For example, the prior art of record neither anticipates nor renders the limitations obvious of a multilayer ceramic capacitor comprising… a plurality of dielectric layers and a plurality of internal electrodes that are alternately laminated… a first external electrode provided on a surface of the laminated body and connected to first internal electrodes of the plurality of internal electrodes; wherein each of the first internal electrodes includes: a first facing electrode portion facing another one of the plurality of internal electrodes with the plurality of dielectric layers provided therebetween; and a first extended electrode portion extended from the first facing electrode portion to the surface of the laminated body and connected to the first external electrode; at least one of the first internal electrodes includes a first bent portion at the first extended electrode portion; and a distance between first extended electrode portions adjacent to each other in the lamination direction narrows from an end portion of the first facing electrode portion toward the first bent portion, and widens from the first bent portion toward an end portion of the first extended electrode portion on a side of the first external electrode, as recited in combination in independent claim 1. 

Therefore claims 1-17 are allowed
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: JP 2015159140 (see, e.g., FIG. 1); US 20160233024 (see, e.g., FIG. 4); US 20200152381 (see, e.g., FIG. 9C); US 20200152388 (see, e.g., FIG. 5); US 20200066453 (see, e.g., FIG. 3); US 10008332 (see, e.g., FIG. 4); US 10347421 (see, e.g., FIG. 4); US 8687344 (see, e.g., FIG. 3); US 8649155 (see, e.g., FIG. 1); and US 7319582 (see, e.g., FIG. 4). See also Applicant cited JP 2001-155959 detail FIG. 4: bent portions in central area of non-capacitance area 41.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571)270-3087. The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848